              Case 2:19-cv-01654-GAM Document 23 Filed 01/06/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK WHITE                                         :
                                                      :
         v.                                           :        CIVIL ACTION NO. 19-1654
                                                      :
MICHAEL ZAKEN 1                                       :

                                                   ORDER

         This 6th day of January 2021, upon independent consideration of the pleadings and

available state court records, and after review of the Report and Recommendation of United

States Magistrate Judge Elizabeth T. Hey, as well as consideration of Petitioner’s Objections to

the Report and Recommendation, it is hereby ORDERED that:

           1. Petitioner’s objections 2 are overruled and the Report and Recommendation is

                APPROVED and ADOPTED;

           2. The petition for a writ of habeas corpus is DENIED;

           3. A certificate of appealability SHALL NOT issue, in that the Petitioner has not made

                a substantial showing of the denial of a constitutional right, nor demonstrated that

                reasonable jurists would debate the correctness of this court’s assessment of the

                constitutional claims at issue; see 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529

                U.S. 473, 484 (2000); and




1
  The petition identified the Respondent as Robert Gilmore, the superintendent of State Correctional Institution
(“SCI”) Greene in Waynesburg, Pennsylvania, where White is housed. Currently, the superintendent of SCI Greene
is Michael Zaken, see https://www.cor.pa.gov/Facilities/StatePrisons/Pages/Greene.aspx (last visited December 23,
2020), and I have renamed the Respondent accordingly. See Rules Governing Section 2254 Cases, Rule 2(a)
(requiring officer with current custody of petitioner to be named as respondent).
2
 Petitioner’s objections are simply an artful reformulation of the arguments made in the original petition for relief,
ECF 1, and amended petition, ECF 8, as supplemented by affidavit. ECF 15, ECF 22. The relevant points were
fully and correctly addressed by Judge Hey in her 38-page Report and Recommendation. Given the thoroughness of
her analysis the objections do not require separate discussion.
Case 2:19-cv-01654-GAM Document 23 Filed 01/06/21 Page 2 of 2




4. The Clerk of the Court shall mark this case CLOSED for statistical purposes.


                                            /s/ Gerald Austin McHugh
                                          United States District Judge
